                             Case 4:15-cv-04417-JST Document 99-1 Filed 02/21/20 Page 1 of 3



                        1   RUSS, AUGUST & KABAT
                            Marc A. Fenster, State Bar No. 181067
                        2
                            Email: mfenster@raklaw.com
                        3   Brian D. Ledahl, State Bar No. 186579
                            Email: bledahl@raklaw.com
                        4   Jacob R. Buczko, State Bar No. 269408
                            Email: jbuczko@raklaw.com
                        5   12424 Wilshire Boulevard, 12th Floor
                        6   Los Angeles, California 90025
                            Telephone:    (310) 826-7474
                        7   Facsimile:    (310) 826-6991

                        8   Attorneys for Plaintiff
                            Zeroclick, LLC
                        9

                       10                                          UNITED STATES DISTRICT COURT
                       11                                       NORTHERN DISTRICT OF CALIFORNIA
RUSS, AUGUST & KABAT




                       12                                                  OAKLAND DIVISION
                       13   ZEROCLICK, LLC, a Texas limited liability               Case No. 4:15-cv-04417-JST
                            company,
                       14                                                           DECLARATION OF JACOB R.
                                                              Plaintiff,
                                                                                    BUCZKO IN SUPPORT OF
                       15
                                        v.                                          ZEROCLICK’S MOTION TO STRIKE
                       16                                                           OPINIONS OF PROFESSOR SCOTT
                            APPLE INC., a California corporation,                   KLEMMER
                       17
                                                              Defendant.            Date:      April 29, 2020
                       18                                                           Time:      2:00 p.m.
                                                                                    Ctrm:      6
                       19                                                           Judge:    Hon. Jon S. Tigar
                       20
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                             200221 Buczko Declaration.docx
                             Case 4:15-cv-04417-JST Document 99-1 Filed 02/21/20 Page 2 of 3



                        1   I, Jacob R. Buczko, declare as follows:

                        2               1.           I am an attorney licensed to practice before the above-captioned Court, and a

                        3   partner at the law firm Russ August & Kabat, counsel of record for Plaintiff Zeroclick, LLC

                        4   (“Zeroclick”) in this proceeding. I make this declaration in support of Zeroclick’s Motion To

                        5   Strike Opinions of Professor Scott Klemmer. I have knowledge of the facts in this declaration, and

                        6   could and would competently testify thereto if called upon to do so.

                        7               2.           Attached as Exhibit A is a true and correct copy of Apple’s Amended Invalidity

                        8   Contentions, dated September 24, 2019.

                        9               1.           Attached as Exhibit B is a true and correct copy of excerpts from Scott Klemmer’s

                       10   Opening Expert Report of Scott Klemmer Regarding Validity, dated December 20, 2019.

                       11               2.           Attached as Exhibit C is a true and correct copy of Zeroclick’s Interrogatories, Set
RUSS, AUGUST & KABAT




                       12   1 to Apple, dated June 2016.

                       13               3.           Attached as Exhibit D is a true and correct copy of an excerpt from Apple’s

                       14   responses to Zeroclick’s Interrogatories, Set 1, dated July 5, 2016.

                       15               4.           Attached as Exhibit E is a true and correct copy of an excerpt from Apple’s

                       16   Supplemental Response to Zeroclick’s Interrogatories, Set 1, dated November 1, 2019.

                       17               5.           Attached as Exhibit F is a true and correct copy of an excerpt from Scott Klemmer’s

                       18   Rebuttal Expert Report Regarding Infringement, dated January 31, 2020.

                       19               6.           Attached as Exhibit G is a true and correct copy of Apple’s Invalidity Claim Chart

                       20   regarding U.S. Patent No. 8,549,443 in view of U.S. Patent No. 6,466,197.
                       21               7.           Attached as Exhibit H is a true and correct copy of excerpts from Apple’s Invalidity

                       22   Claim Chart regarding U.S. Patent No. 7,818,691 in view of U.S. Patent No. 6,466,197.

                       23               8.           Attached as Exhibit I is a true and correct copy of an excerpt from Apple’s

                       24   Invalidity Claim Chart regarding U.S. Patent No. 7,818,691 in view of U.S. Patent No. 5,923,908.

                       25               9.           Attached as Exhibit J is a true and correct copy of excerpts from Apple’s Invalidity

                       26   Claim Chart regarding U.S. Patent No. 7,818,691 in view of U.S Patent No. 5,745,116.

                       27               10.          Attached as Exhibit K is a true and correct copy of the Clarification of Response

                       28   on August 3, 2012 to Office Action Mailed June 14, 2012 regarding Application No. 12/877,994.

                             200221 Buczko Declaration.docx
                              Case 4:15-cv-04417-JST Document 99-1 Filed 02/21/20 Page 3 of 3



                        1                11.             Attached as Exhibit L is a true and correct copy of the Office Action Summary

                        2   Mailed on December 4, 2012 regarding Application No. 12/877,994.

                        3

                        4                I declare under penalty of perjury that the foregoing is true and correct.

                        5                Executed on February 21, 2020, at Los Angeles, California.

                        6

                        7
                                                                                        /s/ Jacob R. Buczko
                        8                                                               Jacob R. Buczko
                        9

                       10

                       11
RUSS, AUGUST & KABAT




                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                                            2
                                                                               PLAINTIFFS MARKMAN BRIEF
                            Case No. 3:15-cv-04417-JST
